DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A management system comprising: 
a measuring device including a communication unit and a coordinate measuring unit for acquiring three-dimensional coordinates of a target; 
an eyewear device including a communication unit, a display, a relative position detection sensor configured to detect a position of the eyewear device, and a relative direction detection sensor configured to detect a direction that the eyewear device faces; 
a storage unit configured to store CAD design data of a management site; and 
an arithmetic processing unit including at least a CPU, the CPU having a synchronous measuring unit configured to 
receive information on a position and a direction of the measuring device and information on a position and a direction of the eyewear device, align a device-coordinate-origin and device-angle-reference-line of the measuring device and the eyewear device with a reference point and a reference direction set arbitrarily at the management site, manage each relative position and relative direction of the measuring device and the eyewear device in a space with the reference point as the origin, and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data, wherein:
the synchronous measuring unit acquires information of a wire frame viewed from a point at the position in the direction of the eyewear device from the CAD design data, 
the eyewear device displays the information of the wire frame that the eyewear device received on the display by superimposing the information on an actual construction product, 
the synchronous measuring unit calculates, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator, and
the eyewear device displays a numerical value of the difference information that the eyewear device received on the display.

6. (Currently Amended) A management method, using a measuring device including a communication unit and a coordinate measuring unit for acquiring three-dimensional coordinates of a target, and an eyewear device including a communication unit, a display, a relative position detection sensor configured to detect a position of the eyewear device in a management site, and a relative direction detection sensor configured to detect a direction that the eyewear device faces, a storage unit configured to store CAD design data of a management site; and an arithmetic processing unit including at least a CPU, the CPU includes a synchronous measuring unit configured to receive information on a position and a direction of the measuring device and information on a position and a direction of the eyewear device, and  comprising:
	a step of aligning a device-coordinate-origin and 
device-angle-reference-line of the measuring device and the eyewear device with a reference point and a reference direction set arbitrarily at the management site, managing each relative position and relative direction of the measuring device and the eyewear device in a space with the reference point as the origin, and synchronizing a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of CAD design data of the management site;
a step of transmitting information of a wire frame of the CAD design data viewed from a point indicated by the information to the eyewear device;
	a step of displaying the received information of the wire frame on the display by superimposing the information on an actual construction product,
	a step of making an administrator designate a measurement point on the CAD design data;
	a step of making the administrator set a target corresponding to the measurement point, and acquiring three-dimensional coordinates of the target;
	a step of calculating, as difference information, a difference from the measurement point to a coordinate point of the target; and
a step of displaying a numerical value of the difference information on the display.

9. (Currently Amended) The management system according to claim 1, further comprising a plurality of eyewear devices, wherein the synchronous measuring unit is further configured to align a device-coordinate-origin and 
 device-angle-reference-line of the measuring device and each of the plurality of eyewear devices with a reference point and a reference direction set arbitrarily at the management site, manage each relative position and relative direction of the measuring device and each eyewear device in a space with the reference point as the origin, and synchronize a coordinate space of the measuring device, a coordinate space of each of the eyewear devices, and a coordinate space of the CAD design data.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 8 is interpreted under 35 USC 112(f).
Claims 8 recite  “a step of making the administrator designate a plurality of measurement points on the CAD design data”,
“a step of making the administrator set a plurality of targets……. the respective targets”,
“a step of performing pattern matching between the images captured by the image pickup unit and the CAD design data”,
“a step of calculating the difference information for a plurality of characteristic points matched by the pattern matching”; and
“a step of converting the difference information into an image from which the magnitude of the difference is visually understood”.
The closest support available:
 [0067] “The arithmetic processing unit 30 is a control unit configured by mounting at least a CPU and a memory (RAM, ROM, etc.) on an integrated circuit.  In the arithmetic processing unit 30, a synchronous measuring unit 32 is configured by software”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 6 are allowed because the combination of the best available prior arts fails to expressly teach the limitation, “align a device-coordinate-origin and device-angle-reference-line of the measuring device and the eyewear device with a reference point and a reference direction set arbitrarily at the management site, manage each relative position and relative direction of the measuring device and the eyewear device in a space with the reference point as the origin.”
Dependent claims 3-5 and 8-10 are also allowable by virtue of dependency.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612